Ruffin, J.
delivered the opinion tf the Court
Upon a view of the act of Congress of January, 1815, it appears to me, that a distinct tax is laid upon the manufacture of'iron in its^ two stages of pigs and bars. The making of them, we understand to he separate businesses»1 ít is true that they may, and probably are, very often exercised by the same man ; but that makes’ no difference. So may the same person have a tannery and a shoe shop. But the act is explicit, that both the leather and the shoes shall pay a tax. In all these instances, it is to be recollected, that it is the article, and not the manufacturer, that pays. And it would seem strange, when the owné'r óf a furnace makes pigs, one half of which he sells to a neighbouring owner of a forge, to be made into bar iron, and the other half is manufactured into bars.at his. own forge, that in the former case two dollars should be paid per ton, and in the latter, only one ! I understand the articles exempted from duty as being for the maker’s own use, to mean for his own consumption, and not made fear 'profit.
Iiet judgment he given for the Plaintiff*